DETAILED ACTION
	This is the first action on the merits. Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rockmore (US 2019/0186947 A1), in view of Bechler (DE 102013210395 B4).

Regarding claim 1, Rockmore discloses a vehicle control device (In fig. 1 and paragraph [0023], Rockmore discloses an on-board computing system 100 of vehicle 10) configured to perform driving assistance control which assists in driving a vehicle (In paragraph [0023], Rockmore discloses that “the on-board computing system 100 can perform autonomous-driving functions such that vehicle 10 can operate without operator control or with limited operator safety inputs”), the device comprising:
a storage device (In fig. 1 and paragraph [0031], Rockmore discloses an on-board database of on-board computing system 100; see also fig. 4 and paragraphs [0054]-[0055]) in which permissible level information indicating a highest permissible level of the driving assistance control for each of sections on a target route is stored (In paragraph [0031], Rockmore discloses that the on-board database 130 includes a set of autonomous operations permissions (AOPs) 132 for the route “(e.g., AOPs for the route segments that make up route 161); in paragraph [0012], Rockmore discloses that ”the AOP may indicate at which level of autonomous-operation the vehicle is permitted to operate while the vehicle is traversing the route segment”); and
a processor (As a computer, the on-board computing system 100 must inherently contain at least one processor to operate; see also fig. 4 and paragraphs [0054]-[0055]) configured to determine, based on the permissible level information, a selection level equal to or lower than the highest permissible level for each of the sections (In paragraph [0031], Rockmore discloses that the route AOPs 134 can be quickly retrieved by the route engine 160 “to determine one or more anticipated autonomy 
the target route includes a first section in which the highest permissible level is a first level, a second section that follows the first section and in which the highest permissible level is a second level higher than the first level, and a third section that follows the second section and in which the highest permissible level is a third level different from the second level (The examiner understands the vehicle control device of Rockmore as described above to be capable of this embodiment, where in an example, the AOP of a first segment could indicate a permissible level of autonomy (for example, level 3 autonomous), the AOP of a second segment could indicate a higher level of autonomy than the first (for example, level 5 autonomous), and the AOP of a third segment could indicate a level of autonomy different than the second (for example, level 2 autonomous); see also paragraph [0034], where Rockmore discloses that, for example, “the autonomy-switching directions can also inform the operator that the vehicle is to transition from one self-driving mode to another (e.g., from Level 5 autonomous operation to Level 4 autonomous operation)”).
Rockmore does not explicitly disclose where, in a case where a length of the second section or a passage time taken for the vehicle to pass through the second section is smaller than a threshold value, 
However, Bechler teaches where, in a case where a length of the second section or a passage time taken for the vehicle to pass through the second section is smaller than a threshold value, the processor performs a level maintenance process of maintaining the selection level in the second section at a level equal to the selection level in the first section (In paragraph [0027] of the provided translation, Bechler teaches that an information pool can identify which sections of the route can be automatically driven, and , if the information pool detects that a route section is shorter than a specified limit value, the motor vehicle can refrain from using the automatic driving mode on this section of the route”).
Bechler is considered to be analogous to the claimed invention, as they both pertain to mode-switching in an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bechler with the vehicle control device of Rockmore, because if the segment of the route for which the autonomous-driving mode is to be active is predicted to be relatively short, “activation of the automatic driving mode is generally not worthwhile, since it is not particularly user-friendly to confuse the driver for a short time” as Bechler suggests in paragraph [0027] of the provided translation.

Regarding claim 3, the combination of Rockmore and Bechler discloses the vehicle control device according to claim 1.
Rockmore does not explicitly disclose wherein the processor enables or disables the level maintenance process in accordance with designation of a user of the vehicle.
However, Bechler teaches wherein the processor enables or disables the level maintenance process in accordance with designation of a user of the vehicle (In paragraph [0027] of the provided translation, Bechler teaches that, in reference to suppressing the switch to the automatic driving mode 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bechler with the vehicle control device of Rockmore, because providing more options to the user increases the ease and convenience of operating the vehicle control device, and improves “the user-friendliness of the automatic driving mode” as Bechler suggests in paragraph [0027] of the provided translation.

Regarding claim 9, the combination of Rockmore and Bechler discloses the vehicle control device according to claim 1.
Rockmore discloses wherein the processor causes a display device to display a change in selection level along the target route while displaying no highest permissible level (In paragraph [0032], Rockmore discloses that “the route engine 160 can determine that at or near the start and/or destination locations of the route 161, the vehicle should be engaged in the manual-driving mode, even if self-driving operations are permitted as indicated by the route AOPs 134”; in paragraph [0034], Rockmore discloses that “the on-board computing system 100 can further include an operator instruction module 165 that can generate a set of autonomy-switching directions 167 for presentation to the operator of the vehicle”; the examiner understands that in an embodiment where the autonomy-switching directions indicate a switch to manual-driving mode even when self-driving operations are permitted, a change in selection of the autonomy level is displayed without displaying a highest permissible level).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rockmore and Bechler, in view of Szubbocsev (US 2019/0294173 A1).
The combination of Rockmore and Bechler discloses the vehicle control device according to claim 1, but does not explicitly disclose wherein the processor estimates the passage time based on a speed of the vehicle in a section preceding the second section, a speed history of the vehicle in the second section, or a speed limit in the second section.
However, Szubbocsev teaches wherein the processor estimates the passage time based on a speed of the vehicle in a section preceding the second section, a speed history of the vehicle in the second section, or a speed limit in the second section (In paragraph [0095], Szubbocsev teaches that each generated route has an associated estimated temporal measurement based on the total distance of the route “and/or other information (e.g., current speed of the ADV, known average speed of vehicles on one or more navigable pathways within the route, historical information concerning time(s) to traverse the entire route or one or more navigable pathways included therein, speed limit of one or more navigable pathways within the route, roadway obstructions, accidents, conditions of one or more navigable pathways within the route, time of day, day of the week, or any information that can be used to determine the time to traverse the new route)”).
Szubbocsev is considered to be analogous to the claimed invention, as they both pertain to estimating the duration of a route to be taken by an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement calculating the passage time of a route segment as taught by Szubbocsev in the vehicle control device of Rockmore and Bechler, as doing so provides a more detailed contextual understanding of the operation of the autonomous vehicle. This is advantageous as it can allow for a temporal parameter for route selection (i.e. selecting a shortest time route), or providing an estimated time for .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rockmore and Bechler, in view of You (US 2018/0292833 A1).

	Regarding claim 4, the combination of Rockmore and Bechler discloses the vehicle control device according to claim 1.
Rockmore discloses wherein: the processor performs the driving assistance control based on map information (In paragraph [0007], Rockmore discloses that “the vehicle can further operate in a fully autonomous or semi-autonomous mode of operation in which one or more such controls are determined programmatically by a computing system on-board the vehicle based on sensor data, map data, location data, etc.”).
While Rockmore discloses wherein the highest permissible level is determined based on legal constraints, technological constraints, or logistical constraints (Paragraph [0012]), the combination of Rockmore and Bechler does not explicitly disclose wherein: 
an evaluation value of the map information indicates certainty of the map information for each of positions in an absolute coordinate system; 
the highest permissible level is determined in advance based on the evaluation value; and 
the highest permissible level determined in a case where the evaluation value is equal to or larger than a threshold value is higher than the highest permissible level determined in a case where the evaluation value is smaller than the threshold value.
However, You teaches wherein: 

the highest permissible level is determined in advance based on the evaluation value (In paragraph [0038], You teaches that the available autonomous driving level may be changed based on map accuracy; see also paragraph [0060] where You teaches that “the driver may be notified of available autonomous driving level stages for each section of a path toward a desired destination by pre-recommendation of the autonomous driving state display 200”); and 
the highest permissible level determined in a case where the evaluation value is equal to or larger than a threshold value is higher than the highest permissible level determined in a case where the evaluation value is smaller than the threshold value (In paragraph [0037], You teaches that “when the map accuracy is greater than 3.0 m, the map may be determined to be a navigation map, when the map accuracy is less than 1.0 m and greater than 0.3 m, the map may be determined to be an ADAS map, and when the map accuracy is less than 0.3 m, the map may be determined to be an HD map”; in paragraph [0038], You teaches that “the available autonomous driving level and the available autonomous driving function may enhance performance in an order of a navigation map, an ADAS map, and an HD map, which are stated in an ascending order of map accuracy”).
You is considered to be analogous to the claimed invention, as they both pertain to determining a highest permissible level of autonomy based on an evaluation of map data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of You in the vehicle control device of Rockmore and Bechler, as the certainty of map data is a technological or logistical constraint, which Rockmore uses to determine a highest 

Regarding claim 5, the combination of Rockmore, Bechler, and You discloses the vehicle control device according to claim 4.
You teaches wherein:
evaluation value information indicating the evaluation value for each of the positions on the target route is further stored in the storage device (In paragraph [0036], You teaches that “the various components may be operated by a controller of the system having a processor and a memory”; in order to perform the operations as disclosed, the autonomous driving control system of the vehicle must inherently store the output of map accuracy determination for use in determining a correlating autonomous driving level); and
the processor causes a display device to display a change in evaluation value along the target route, based on the evaluation value information (In paragraph [0058], You teaches that “the autonomous driving state display 200 may be configured to display a path as an available driving level for each section”; the examiner understands a change in highest available driving level to indicate a change in evaluation value; see also paragraph [0059] for examples of this disclosure).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of You in the vehicle control device of Rockmore and Bechler, as displaying more detailed information of the autonomous vehicle’s operation to the user increases the user’s understanding of the operation, providing ease-of-mind in relinquishing .

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lathrop (EP 3217244 B1) teaches calculating routes of varying levels of autonomy, and calculating a total time of autonomous driving for a route.
Nagarajan (US 2020/0356100 A1) teaches determining an autonomy level for one or more route segments based on a history of autonomy levels associated with the route segment.
Galan-Oliveras (US 2019/0049259 A1) teaches determining available autonomy levels for segments of a selected route based on autonomous driving factors.
Wang (US 10198009 B2) teaches determining levels of operator engagement that are displayed to the user via a routed map or a timeline of operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665